Citation Nr: 1741218	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-47 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include postoperative (PO) residuals of a herniated nucleus pulposus (HNP). 

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from February 1956 to February 1959.  His military occupational specialty was an amphibious vehicle driver.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for residuals of a left knee injury and denied service connection for a lumbar herniated nucleus pulposus (HNP) (claimed as a low back disorder).  

Following a June 2014 VA examination, a September 2014 rating decision granted service connection for a left ankle sprain which was assigned an initial 10 percent disability rating, and also denied service connection for residuals of a right thigh injury.  

An October 2016 rating decision denied reopening of the claim for a right thigh disorder, most recently claimed as a right hip disorder, but granted service connection for tinnitus.  Service connection was also denied for anxiety and depression; eye disorders; a heart disorder requiring surgery and stents; left arm shooting burning pain claimed as bilateral arm shooting and burning pain; left hand burning pain and loss of grip, claimed as bilateral hands; left hip pain and loss of motion, claimed as a disorder of the bilateral hips; left shoulder reconstruction; a lung condition; migraines; multiple myeloma cancer, including inoperable cancer growth in the spine; neck pain with loss of motion; recurrent ingrown toenails (claimed as disability due to boots); recurrent nose surgery, not fixed; restless leg syndrome (RLS); right arm shooting burning pain, claimed as bilateral arm shooting and burning pain; right hand burning pain and loss of grip, claimed as bilateral hand disorders; right knee replacement with prosthetics; right shoulder pain and loss of motion; traumatic brain injury (TBI); special monthly compensation (SMC) based on the need for regular aid and attendance (A&A); and SMC based on being housebound (HB).   

The Veteran testified at a July 2017 videoconference before the undersigned Veterans Law Judge (VLJ) and a transcript thereof is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence clearly and unmistakably demonstrates that the Veteran had a pre-existing scoliosis at the time of his entry into active service. 

2.  The Veteran's scoliosis, which existed prior to service, clearly and unmistakably did not increase in severity or become permanently worsened during active military service or within the first postservice year. 

3.  The Veteran's superimposed L4-5 HNP is due to a postservice work-related injury and is unrelated to military service, including any occurrence, event or injury, and is not proximately due to or aggravated by a service-connected disorder.  

4.  A chronic left knee disorder, including PO residuals of a knee replacement, are unrelated to military service and any event or occurrence therein; arthritis of the left knee is first demonstrated many years after service; and no postservice left knee disability is shown to be related to a service-connected left ankle sprain.  



CONCLUSIONS OF LAW

1.  The presumption that the Veteran was of sound condition upon entry into service and the presumption of aggravation during service have been rebutted by clear and unmistakable evidence; and the criteria for service connection for a low back disorder, to include PO residuals of a HNP are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).  

2.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by an October 2011 RO letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records are on file.  Records from the Social Security Administration (SSA) are on file.  The service treatment records (STRs) are on file and he was provided a copy of such records in August 2013.  

The record shows that the Veteran had had at least three low back surgeries prior to 1990.  SSA records include an April 12, 1989 Report of Contact reflecting a telephonic contact with the Veteran and his wife at which time it was noted that the doctors he saw then were dead and he could not remember the name of the hospital he went to.  Thus, the earliest postservice records of evaluation and treatment of the Veteran for low back disability are not available.  

The Veteran was afforded a VA examination in January 2013 with respect to his claim for service connection for a low back disorder.  The Veteran testified at a Board videoconference and a transcript is of record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  

Neither the Veteran nor his representative has raised any issue with respect to the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007); see also Stegall v. West, 11 Vet. App. 268 (1998).

Background

Some of the Veteran's STRs are illegible.  Some of his STRs appear to have been partially burned.  

The report of the Veteran's enlistment examination noted that his spine was not disqualifying for service.  He also had multiple psychosomatic complaints and conversion reaction, which was not disqualifying for service.  It was noted that he reported, among other things, that he had cramps in his legs, ankles, and feet when standing for long periods of time.  He had multiple psychosomatic complaints associated with his back.  

In an adjunct medical history questionnaire the Veteran reported having or having worn a back brace or back support, and having cramps in his legs.  

A March 1, 1956 clinical record, while stationed at Ft. Leonard Wood, shows that the Veteran was seen for a left ankle strain.  

A March 23, 1956 clinical note shows that his low back hurt.  He had worn a brace on his back in civilian life.  He could sit down satisfactorily but had pain when getting up or walking.  A March 23, 1956 X-ray of the Veteran's lumbosacral spine and pelvis revealed no evidence of bone or joint pathology.  Later that month, while stationed at Ft. Leonard Wood, the Veteran was seen for his back.  

In January 1957 it was noted that the Veteran reported having back aches for two years.  

In December 1957 the Veteran was seen for a contusion of his right calf, having struck his right calf on a steel railing.  An X-ray revealed no evidence of fracture or dislocation.  

Service personnel records show that in May 1958 the Veteran's request for a hardship discharge from service was denied.  

The examiner for service separation revealed the Veteran's spine was normal.  

Received in July 2012 was correspondence during service between the Veteran and his parents.  A March 23, 1956 letter from the Veteran states that on that day he had hurt his lumbar area and had returned from the hospital.  He had X-rays taken and it seemed to be the same trouble he had had back home.  X-rays seemed to show something wrong on the right side of his hip, where he kept having pain

A March 26, 1956 hand written letter from the Veteran's parent to the Veteran states that they were sorry to hear about what happened to his back and they hoped he would keep telling authorities that it bothered him so they could keep looking after it and, as he (the Veteran) said he had to have it for his records.  If he continued to have back problems they might let him have a medical discharge.  

A hand written letter from the Veteran to his parents, dated March 29, 1956 stated that medics had told him that all that was wrong with him was a strained and pulled back muscle and a cold.  

A type-written letter from the Veteran to his parents, dated September 13, 1957 reported that he could not "get out on my back although I have a profile for this and that so it cuts me out from heavy work and that way I got this easy job.  I've tried more than once but they say your [sic] doing fine.  Just have to be patient I guess."  

Submitted in 2013 were photographs, some of which depict the Veteran, some apparently depict fellow servicemen, and some of which depict a ship.  There is a handwritten notation (apparently made by the Veteran) that he had "saved 3 Merchant Marines from drowning off of this ship."  

The Veteran underwent excision of prepatellar bursa and lipoma of the left knee on February 24, 1981 at the Holmes Regional Medical Center.  The admitting diagnoses were chronic prepatellar bursitis of the left knee, and suprapatellar lipoma of the left knee.  He had had a left knee injury and then had prepatellar bursa and swelling and noticed a lump on the suprapatellar area.  

The Veteran was hospitalized for one week in March 1985 at the Holmes Regional Medical Center.  He had been seen at a physician's office complaining of severe back pain and being unable to ambulate.  He was literally carried to his car and brought to the hospital for a severe lumbosacral strain.  X-rays of his lumbosacral spine were normal.  After extensive treatment, the discharge diagnosis was an acute lumbosacral strain.  

A January 1986 report by Dr. R. M., to an insurance company, relative to the Veteran's claim for Worker's compensation benefits states that the Veteran dated the onset of his problems to an on-the-job injury in February 1985 when lifting a heavy object.  The next day, while lifting a heavy gas range he hurt his back again, which led to his hospitalization.  Following about 3 months of physical therapy he was released to return to work with considerable restrictions as to lifting and bending but was not allowed to return to work.  He continued to have low back pain that radiated into his right leg, with bouts of numbness in both legs.  His past medical history indicated that 16 years ago (i.e., 1970) he had a laminectomy for removal of a herniated disc.  At that time he experienced much of the same problems he currently had, namely, low back and right leg pain with numbness, but was able to return to work about one year after that surgery.  He reported that he had some back aches, off and on, after this and occasionally wore a back brace at work.  On examination he had a postoperative lumbosacral scar.  Currently, he now had unrelenting back and leg pain following his most recent injury.  

The Veteran was hospitalized in February 1986 at the Holmes Regional Medical Center at which time he had a lumbar laminotomy and removal of a herniated disc at L4-5 on the right.  

An August 1988 settlement of the Veteran's Worker's compensation claim is of record and shows that he received benefits due to an on-the-job accident on February 27, 1985.  

A December 1, 1988 report by Dr. K., to an insurance company, noted that the Veteran was seen because a settlement required that he see a physician at least once yearly but he reported that his condition, of chronic lumbosacral disc problems, was unchanged.  After an examination, the physician concluded that the Veteran's lumbosacral disc disease was unchanged from the prior determinations of permanent impairment.  

SSA records include an April 12, 1989 Report of Contact reflecting a telephonic contact with the Veteran and his wife in which it was reported that the Veteran had had an injury at work when he fell backwards on his head.  He did not go to a doctor that day but a couple of days later he went to a chiropractor when he could not get up to go to work.  Several physicians had "wanted to do a brain implant because they could not do a spinal implant (aborted on operating table) about 1 1/2 years ago."  Before the accident he was very vivacious, energetic, did all the housework, vacuuming, scrub floors, laundry, yard work, and shopping.  His wife reported that everyone was envious of him because he had been so active.  He had had military service and had worked for many years after service as a truck driver.  "Workman's Comp had tried him at a job trying to learn the printing trade."  Before the accident, he had had a laminectomy about 20 years ago.  The doctors he saw then were dead and he could not remember the name of the hospital he went to.  Reportedly, since the accident his right leg was now shorter than his left leg.  

A September 1989 decision of an SSA Administrative Law Judge shows that the Veteran had last worked in 1985.  He had had three back surgeries, the most recent being in 1986 and he had degenerative disc disease (DDD) at L4-L5, and had a psychiatric disability.  He qualified for SSA disability benefits beginning in February 1985. 

An undated private clinical record set forth the Veteran's extensive medical history from 1991 to 1998.  It was noted that he had had his first back surgery in 1973, at L4-5.   

An April 1993 clinical record from Mountain Medical indicates that the Veteran had a history of disability from a "back injury in surgery."  He now had some scar tissue changes with compression of the L4, L5 nerve root which might be the etiology of his current chronic back pain.  

An August 16, 1993 record from the Fannin Regional Hospital noted that the Veteran had had three back surgeries which were in 1962, 1985, and 1989, and a history of subcutaneous lipomas with at least three, having been removed from the left knee, right groin, and left axilla.   

A November 4, 1999 clinical record noted that the Veteran was "a rather difficult historian because he basically provides a positive response to every review of system question."  

A private X-ray in November 1999 of the Veteran's dorsal spine revealed degenerative changes. 

A January 6, 1998 clinical record from Fannin Regional Hospital noted that the Veteran had a history of "neurofibromatous disease, genetic."  A past CT scan of his body had revealed diffuse arthritic changes.  

A November 16, 2000 clinical record of Dr. D. shows that the Veteran had multiple medical problems caused by his back surgery for lipomas, and he was on disability for the same.  After a physical examination the diagnostic impressions included chronic pain syndrome.  

A November 30, 2000 clinical record of Dr. D. D. shows that the Veteran complained of diffuse arthritis.  His arthritis was worse in his hands, knees, and ankles.  

A March 27, 2001 report by Dr. A. W. of the Atlantic Orthopaedic Group reflects that the Veteran had had several right ankle fractures in the past, a plantar fascia release in August 1995, and right ankle arthroscopy in 1998.  He continued to complain of pain of the right foot and right ankle.  

A July 20, 2007 record of the Womack Chiropractic Center noted that the Veteran had had fusion at L4-5 many years ago and later surgeons had declined to surgically emplace a neurostimulator for chronic low back pain. 

A September 2007 private report of an abdominal X-ray revealed "subtle levoscoliosis."  

Private clinical records in 2010 reflect the Veteran's complaint of back pain.  

The Veteran's original claim for VA disability compensation benefits, VA Form 21-526, was received in October 2011, in which he claimed service connection for disability of the left knee, and the low back by aggravation.  

The Veteran's wife submitted a statement, dated and received in October 2011, stating that she had known him since 1984.  He had had surgery for a herniated L4-5 disc in February 1986.  Doctors had tried to insert a spinal implant to control pain but had to abort the procedure due to curvature of the spinal cord.  The Veteran had tried to conceal his pain from many years of having back surgery in 1970 from "aggravated incidents of the Military service and knowing he had military accidental injuries to his back and knee."  

The Veteran submitted a statement, dated and received in October 2011, stating that when 10 years old he had back aches and the family doctor said he had a rare curvature of the back and needed to wear a back brace.  He had worn a back brace until he entered military service when he was told the military would take care of it.  During basic training he had a hard time with his back and tried to cope with the pain because lifting was aggravating his back.  He now wished that he had worn a back brace at that time.  While stationed in the Mediterranean he had helped save the lives of three service men that had fallen overboard from a ship by pulling them aboard his craft using a pole.  This had aggravated his back.  Also, while stationed in France in 1957 he had chased a man but slid on the ice into the mess hall railing and down some steps, for which he was seen at an infirmary and was laid up with his left leg in a heat tent.  He had been given medications for back pain, and had been put on light duty.  At service discharge he had reported this and was told he could seek civilian treatment, which he had done some years later.  

VA lumbosacral X-rays in October 2011 revealed slight narrowing at L4-5 and mild osteophyte formation, and mild sacroiliac joints degenerative changes.  A left knee X-ray at that time revealed mild degenerative arthritis and mild chondrocalcinosis.  

An October 18, 2011 VAOPT record shows that the Veteran reported that he had chronic left knee pain which started at age 21 when he was injured during military service while in Europe in 1957.  He also reported that he entered the military with back pains, which were worse when he left military service.  After service he had had multiple back surgeries.  

A November 15, 2012 VAOPT record notes that the Veteran was considered obese and this affected both knees.  

On VA examination in January 2013 to address whether the Veteran had a pre-existing spinal condition that was aggravated during service, the Veteran's claim file was reviewed.  His diagnosed condition was HNP and the date of that diagnosis was 1985.  It was noted that the enlistment medical history reported that he had worn a back brace or support and the entrance examination reported that his spine was normal; but, he had a history of psychosomatic complaints associated with his back, characterized as a conversion reaction.  The STRs showed that in March 1956 his back hurt and he wore a brace but lumbosacral X-rays were negative, as was the separation examination.  Postservice he injured his back working, for which he filed a worker's compensation claim, and he was hospitalized in March 1985 for muscle spasm, being unable to walk and while lumbosacral X-rays were normal the diagnosis was an acute lumbosacral strain.  He had had a prior laminectomy in 1976, and also reportedly had back surgery in 1970 and 1980.  

Currently the Veteran complained of constant back pain which he described as being 10 on a scale of 10, with radiation of pain into both lower extremities.  After a physical examination which found, in part, limited motion and subjective complaints of sciatica, it was reported that he had thoracolumbar intervertebral disc syndrome (IVDS).  A 2011 CT scan revealed findings consistent with L4-5 DDD, and slight intervertebral disc bulging at L2-3 through L5-S1.  

The examiner opined that the Veteran's low back condition clearly and unmistakably existed prior to service but was less likely as not permanently aggravated beyond its natural progression by military service, as reflected in the STRs.  The rationale was that the inservice 1956 lumbosacral X-rays found no evidence of bone or joint pathology and the separation examination was normal as related to his spine.  Thus, there was no objective medical evidence of a chronic disability related to the back which was aggravated while on active duty.  

A February 2013 statement from a private physician reflects that the Veteran had had a total right knee replacement.  

VAOPT records indicate that the Veteran had total replacement of the left knee in January 2013 and of the right knee in March 2013.  A November 18, 2013 VAOPT record shows that the Veteran was counseled as to the complications of his excess weight on his back and his knees.  

A February 8, 2016 VAOPT record shows that the Veteran reported having long-term back issues, having had several back operations.  He reported that he injured his back several times in the service.  While stationed in France he had "rescued 3 merchant marines" who had fallen overboard.  He described the struggle it was to get these men aboard a boat, and stated he even injured one who tried to pull him in.  He reported slipping on ice in another incident causing a knee injury.  He also reported having had back issues growing up "since 14 [he had] had [an] abnormal curvature of the spine", and he stated that he presented to the recruitment office "in my back brace and they told me that they would take care of me."  

At the July 2017 videoconference the Veteran testified that even when he was only about 10 years old he had had "back problems galore" and could not lift anything and could not do household chores his parents asked him to perform.  So, they took him to a doctor instructed that he wear a back brace to try to help his severe curvature of the spine.  Also, there was some medication, but the Veteran could not remember what it was.  He had worn various back braces even in high school, and was not able to do sports, like baseball and football, because of his disability.  He had gone to register for the draft and the recruiter at the time said that there was an offer to get the Veteran advanced in the military with a better position than going into Korea, such as going to Europe.  The Veteran had informed the recruiter that the Veteran wore a back brace, which he showed the recruiter.  The recruiter had stated that it did not matter.  

The Veteran testified that during basic training he had had back problems.  During service, at Ft. Leonard Wood, he had fallen into a hole that had been covered in snow.  He had gone to the orderly room and reported that he had hurt his ankle.  He was also treated for his back and was put on bed rest and also medication.  He had continued to receive treatment for his back while on active duty.  

The Veteran testified that while in Europe, in the Mediterranean off the coast of Spain, his back condition had been aggravated by the strenuous exertion of his having saved three fellow servicemen from drowning.  He had hurt his back at this time but did not have the opportunity to immediately see a doctor until about 5 days later when he had X-rays taken and was given medication.  His mother had sent him a brace from home and he wore that brace on his own in the military.  He had continued to see a doctor after service for his back but had moved from place to place and it took like two years or so, when he finally got a secure job with the union, Chicago truck drivers' union, and received treatment from doctors through the union.  Additionally, an incident had happened about 9 to 10 years later when, while leaving his workplace, he injured his back.  He just turned around and fell to the ground, because his back just caved in and from there they took him to the hospital and he was placed in traction and the next thing they did was exploratory back surgery.  

The Veteran was asked if any of his treating physicians over the years indicated that his back was aggravated by service or any other condition.  However, the Veteran only stated that his physicians had reported that there was nothing more that could be done for his back.  The Veteran testified that he felt that his ankle aggravated his low back condition because he had a limp.  

The Veteran testified that about four years ago he had had bilateral total knee replacements.  The surgeon that had performed the knee replacements, Dr. C., had mentioned that the Veteran's knees would affect his walking, such as limping, and would affect his back.  He also testified that a Dr. M. had performed the Veteran's second back surgery because his back was aggravated due to scar tissue following the first (and postservice) back surgery.  

With respect to his left knee the Veteran testified that he had injured this knee in the same fall during service in which he injured his left ankle, as well as his back.  He had been treated for his knee at Ft. Leonard Wood during service.  When asked if any physician had informed him that his knee disability was due to an inservice fall the Veteran could not recall that he had been so informed.  


Principles of Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis or disease of the heart first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

Initially the Board notes that the Veteran's STRs appear to be incomplete, possibly having been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  

Where the STRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Service Connection For a Low Back Disorder, to Include PO residuals of a HNP

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

The "correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096. 

38 C.F.R. § 3.304(b)(2) provides that signed statements of veteran relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.

Congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).   

The Board reviews the evidence in toto and is not precluded from determining that the presumption of soundness is rebutted even if there is conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed.Cir. 2004) ("The clear and unmistakable evidentiary standard... does not require the absence of conflicting evidence.").  

There is postservice radiologic evidence that the Veteran had spinal levoscoliosis.  Scoliosis is "a lateral curvature of the spine."  Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992).  The report of the examination for service entrance indicated that the Veteran's spine was normal.  However, the Veteran has stated and testified that he had worn a back brace for an abnormal curvature of the spine since his childhood until the time that he entered military service, and the latter was confirmed in a medical history questionnaire in conjunction with the examination for service entrance.  Accordingly, there is clear and unmistakable evidence that the Veteran's scoliosis pre-existed entrance into active service.  

However, there remains the question of whether there was any increase in disability during active service. As to this the Board has considered the Veteran's statements and testimony, as well as the multiple lay statements and affidavits, that the Veteran had continuous low back problems since military service which tends to establish increased disability during service.  However, the statements and affidavits are recollections of the Veteran's complaints as recalled many years after his military service.  Similarly, even postservice private clinicians have commented that the Veteran was a poor historian.  In this connection there are varying clinical histories recorded as to when the Veteran had postservice back surgeries, with some relating that the first back surgery was in 1962, only three years after service.  However, the majority of the clinical histories indicate that the first of at least three back surgeries was no earlier than about 1970, a decade after his military service.  

Family correspondence during service does reference complaints of the Veteran's back during service.  However, such correspondence also indicates that his back problems were much as they were prior to his military service.  "[A]n increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability."  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  An increase in the severity of the preexisting condition is required, as distinguished from the mere recurrence of manifestations of the pre-service condition.  Evidence of a temporary flare-up, without more, does not establish an increase in disability.  Equally significant is the examination for service discharge which found that his spine was normal.  Moreover, the family correspondence noted that the Veteran sought a medical discharge on the basis of his back but that this was denied.  The service personnel records, on the other hand, indicate that the real motive was to help his family financially and that a medical discharge because of his back was not warranted.  

It is not until the Veteran filed his claim for service connection for low back disability in 2011 that the record reflects that there were any references to his current low back disability being related in any manner to his military service.  This is a time many years after service.  It is also after the first of multiple low back surgeries and, also, many years after his severe 1985 job related injury following which he received Workers compensation benefits, followed by SSA disability benefits.  Although the recent statements of the Veteran's wife, as well as the Veteran's statements and testimony are to the effect that the Veteran's current back disability is due to having been "aggravated" during service, with no mention being made of his 1985 job related injury, this is all in stark contrast to the information obtained in a telephonic interview in conjunction with a claim for SSA disability benefits.  During that interview the Veteran's wife stated that the Veteran's level of activity was so significant that others were envious.  This simply is not consistent with his having been disabled in the immediate postservice years due to aggravation of his pre-existing scoliosis.  In fact, there is no clinical evidence of a lumber HNP until after the 1985 injury.  As to this, at the videoconference the Veteran sought to downplay how the 1985 injury occurred, indicating that it was due to no more than a simple twisting of his back.  However, the contemporary records firmly establish that he actually had not just one but two postservice job related injuries, on back to back days, and both involved lifting heavy objects rather than a mere twisting maneuver of his back.  Also, evidence in 1986 shows that he dated the onset of his disability to his 1985 work-related injury and made no reference to an inservice injury or even having previously worn a back brace prior to military service.  Consequently, the Board can attach no credibility to these more recently related statements, and the Veteran's testimony, of having had chronic low back disability since any inservice injuries.  

Moreover, after a review of the record, the opinion of the 2013 VA examiner was that the Veteran's low back disability clearly and unmistakably pre-existed service.  That same examiner opined that it was less likely as not permanently aggravated beyond its natural progression during service.  This opinion was predicated upon the absence of pathology at the time of inservice X-rays and the separation examination.  The Board has considered the family correspondence during his military service but, cumulatively, these only show that he continued to have back problems during service, just as he had prior to service.  He commented in one of the family letters that X-rays seemed to show something wrong on the right side of his hip, where he had pain but, yet, he also reported that X-rays seem to show the same trouble he had prior to service.  On the other hand, the actual report of the inservice X-ray reflects that no bone or joint pathology of the spine and pelvis was found.  

It is significant to observe that there is nothing in any of the documents associated with the Veteran's postservice award of Worker's compensation benefits or in the official settlement reached in his being awarded such benefits; or in his claim for SSA disability benefits which mentions or even suggests that his current low back disability, including the L4-5 HNP is related in any manner to his military service, including any inservice injury.  

In sum, the Board finds that the evidence clearly and unmistakably demonstrates that the Veteran's scoliosis pre-existed military service and underwent no permanent increase in severity during active service.  Consequently, the Board also concludes that the evidence clearly and unmistakably demonstrates that not only did the Veteran's scoliosis pre-exist his military service but that clearly and unmistakably there was no increase or aggravation of the scoliosis during military service.  Rather, the evidence is indisputable that his L4-5 HNP stems from his postservice 1985 work related injury for which he claimed and received Worker's compensation benefits and, also, was at least in part the basis for his being awarded SSA disability benefits.  

With respect to the pre-existing scoliosis, the benefit-of-the-doubt rule is not for application here because the Board finds that the evidence is clear and unmistakable.  Cf. Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed.Cir. 2001) (explaining that the rule is not applicable when the Board finds a preponderance of the evidence supports a position); Yanerson v. West, 12 Vet. App. 254, 258 (1990) (explaining that "clear and unmistakable" is a higher burden of proof than "preponderance of the evidence").  

As to the recently asserted theory that the Veteran's now service-connected left ankle disability aggravated his low back disability, the Veteran's unreliability in relating clinical histories precludes finding that his lay testimony alone is sufficient to establish aggravation, particularly since there is virtually no supporting clinical evidence.  Consequently, the preponderance of the evidence is against this theory of entitlement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  



Service Connection For a Left Knee Disorder

Although the available STRs show that the Veteran did sustain a left ankle injury, and while noting that the Veteran alleges that at that time he also injured his low back but also his left knee, it must be noted that his STRs are incomplete.  But, the report of the examination for service discharge found no left knee disability.  The Veteran's separation physical examination is particularly probative as to objective findings.  That discharge examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The earliest and first evidence of left knee disability does not antedate his 1981 left knee surgery for prepatellar bursitis and a suprapatellar lipoma.  Those records note that he had had a left knee injury.  However, they do not indicate that such an injury dated back to military service, more than 20 years earlier.  In fact, those records do not even suggest that he had a long history of symptoms of left knee disability.  

To the extent that the Veteran now asserts that his service-connected left ankle disability caused or aggravated a left knee disability, the Veteran's unreliability in relating clinical histories precludes finding that his lay testimony alone is sufficient to establish aggravation, particularly since there is virtually no supporting clinical evidence.  

This is not to say that the Veteran does not have a left knee disability.  The Board acknowledges that he does. In fact, he has arthritis of the left knee, but it is not shown until decades after service.  Unfortunately, it became so severe as to necessitate a total left knee replacement, just as he has also had a total right knee replacement.  However, the Board finds no credible persuasive basis for concluding that the left knee arthritis is related to any occurrence or incidence during service a number of decades earlier.  

Consequently, the preponderance of the evidence is against the claim for service connection for a left knee disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder, to include PO residuals of a HNP is denied. 

Service connection for a left knee disorder is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


